        Case 3:19-cv-00928-SMD Document 44 Filed 12/01/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

ERIC PEEBLES,                          )
                                       )
      Plaintiff,                       )
                                       )       CASE NO.: 3:19-cv-00928-SMD
v.                                     )
                                       )
AUBURN UNIVERSITY,                     )
                                       )
      Defendant.                       )

                          MOTION TO RECONSIDER

      COMES NOW Plaintiff Eric Peebles, by and through his undersigned counsel

Ashley R. Rhea (“Counsel”), and respectfully moves this Court to reconsider its

Order Denying Plaintiff’s Motion for Leave [Doc. 43]. In support thereof, Plaintiff

states as follows:

      1.      Counsel has experienced illness from from November 3th through

today, as detailed in her Declaration attached hereto as “Exhibit A.”

      2.      On November 13, 2020, Counsel sent an email to Defendant’s counsel

notifying them of the circumstances and her intent to file a Motion for Leave (See

Exhibit B).

      3.      Counsel attempted, in good faith, to comply with the Court’s

requirements relating to a late submission of Plaintiff’s Response (See Exhibit C).




                                           1
        Case 3:19-cv-00928-SMD Document 44 Filed 12/01/20 Page 2 of 4




      4.    The Court’s Scheduling Order [Doc. 21] set a discovery deadline of

August 21, 2020 and a dispositive motion deadline of September 21, 2020.

      5.    On September 11, 2020, the Court entered an Order [Doc. 27] granting

a Joint Motion to Continue the dispositive motion deadline to October 5, 2020 in

order to allow Defendant more time to prepare its submissions.

      6.    On October 5, 2020, Defendant filed its Motion for Summary Judgment

and supporting Brief [Docs. 32-36]. On October 6, 2020, Defendant filed its Brief

under Seal [Doc. 38-39].

      7.    On October 6, 2020, the Court entered an Order setting Plaintiff’s

Response deadline to October 27, 2020 [Doc. 37]. On October 13, 2020, the Court

entered an Order granting an extension of Plaintiff’s Response deadline to

November 3, 2020 [Doc. 41].

      8.    Overall, the Court has granted Defendant forty-four (44) days to

prepare and submit its Motion for Summary Judgment. The Court has granted

Plaintiff thirty-two days (32) days to prepare and submit his Response.

      9.    The denial of Plaintiff’s Motion for Leave to File his Response (See

Exhibit D), would be a manifest injustice given the unique circumstances of the

pandemic and Counsel’s good faith efforts.




                                         2
       Case 3:19-cv-00928-SMD Document 44 Filed 12/01/20 Page 3 of 4




     WHEREFORE, Plaintiff respectfully requests the Court GRANT his Motion

to Reconsider and GRANT Plaintiff Leave to File his Response in Opposition to

Defendant’s Motion for Summary Judgment.



                                               Respectfully submitted,


                                               /s/ Ashley R. Rhea
                                               Ashley R. Rhea
                                               ASB-8736-H81O
                                               Attorney for Plaintiff




OF COUNSEL:
RHEA LAW LLC
104 23rd Street South
Suite 100
Birmingham, AL 35233
Telephone: (205) 675-0476
Fax: (205) 386-4383
Email: arhea@rhealawllc.com




                                     3
       Case 3:19-cv-00928-SMD Document 44 Filed 12/01/20 Page 4 of 4




                       CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing was served
electronically via U.S. mail, First Class, postage prepaid upon all parties on
December 1, 2020:

David R. Boyd                                  Jaime S. Hammer
Martha Thompson                                Morgan M. Sport
Christina M. Rossi                             Auburn University
Aria B. Allen                                  Office of General Counsel
BALCH & BINGHAM LLP                            101 Samford Hall
Post Office Box 306                            Auburn, AL 36849
Birmingham, AL 35201                           Attorneys for Defendant
Attorneys for Defendant



                                               /s/ Ashley R. Rhea
                                               OF COUNSEL




                                      4
